NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



ERIC JABAR DUBERRY,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D19-2095
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 30, 2020.

Appeal from the Circuit Court for
Hillsborough County; Christopher C. Sabella
and Kimberly K. Fernandez, Judges.

Howard L. Dimmig, II, Public Defender, and
Siobhan Helene Shea, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Katherine Coombs Cline,
Assistant Attorney General, Tampa, for
Appellee.


KHOUZAM, Chief Judge.

             Eric Jabar Duberry appeals his judgment and sentences for robbery with a

firearm and attempted robbery with a firearm. We affirm without comment all five issues

raised by Mr. Duberry, but remand for entry of a written order of competency.
             The trial court failed to enter a written order on its oral ruling that Mr.

Duberry was competent to proceed with sentencing. "Florida Rule of Criminal

Procedure 3.212(b) mandates the entry of a written order of competency." Holland v.

State, 185 So. 3d 636, 637 (Fla. 2d DCA 2016) (citing Dougherty v. State, 149 So. 3d

672, 677 (Fla. 2014)). The State properly concedes that the absence of such an order

warrants remand.

             Accordingly, we remand the case to the trial court for entry of a nunc pro

tunc order finding Mr. Duberry competent to proceed with sentencing.

             Affirmed; remanded with instructions.



NORTHCUTT and KELLY, JJ., Concur.




                                            -2-